Name: Commission Regulation (EC) NoÃ 473/2008 of 29Ã May 2008 on amending Regulation (EC) NoÃ 2037/2000 of the European Parliament and of the Council as regards the adjustment of CN codes for certain ozone depleting substances and mixtures containing ozone depleting substances
 Type: Regulation
 Subject Matter: deterioration of the environment;  natural environment;  tariff policy;  chemistry
 Date Published: nan

 30.5.2008 EN Official Journal of the European Union L 140/9 COMMISSION REGULATION (EC) No 473/2008 of 29 May 2008 on amending Regulation (EC) No 2037/2000 of the European Parliament and of the Council as regards the adjustment of CN codes for certain ozone depleting substances and mixtures containing ozone depleting substances THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2037/2000 of the European Parliament and of the Council of 29 June 2000 on substances that deplete the ozone layer (1) and in particular Article 6(5) thereof, Whereas: (1) In the Combined Nomenclature for 2007, laid down in Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (2), as amended by Commission Regulation (EC) No 1214/2007 (3), the combined nomenclature codes (CN codes) for certain substances and products have been amended. (2) Annex IV to Regulation (EC) No 2037/2000, relating to ozone depleting substances and mixtures containing ozone depleting substances, refers to some of the CN codes which were amended by Regulation (EC) No 1214/2007. It is therefore necessary to adjust that Annex. In view of the number of changes to be made, it is appropriate for reasons of clarity to replace that Annex in its entirety. (3) Regulation (EC) No 2037/2000 should therefore be amended accordingly. (4) Since Regulation (EC) No 1214/2007 entered into force on 1 January 2008, this Regulation should apply from the same date. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 18(1) of Regulation (EC) No 2037/2000, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 2037/2000 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 2008. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 244, 29.9.2000, p. 1. Regulation as last amended by Commission Decision 2007/540/EC (OJ L 198, 31.7.2007, p. 35). (2) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 360/2008 (OJ L 111, 23.4.2008, p. 9). (3) OJ L 286, 31.10.2007, p. 1. ANNEX ANNEX IV Groups, Combined Nomenclature codes (1) and descriptions for the substances referred to in Annexes I and III Group CN code Description Group I 2903 41 00 Trichlorofluoromethane 2903 42 00 Dichlorodifluoromethane 2903 43 00 Trichlorotrifluoroethanes 2903 44 10 Dichlorotetrafluoroethanes 2903 44 90 Chloropentafluoroethane Group II 2903 45 10 Chlorotrifluoromethane 2903 45 15 Pentachlorofluoroethane 2903 45 20 Tetrachlorodifluoroethanes 2903 45 25 Heptachlorofluoropropanes 2903 45 30 Hexachlorodifluoropropanes 2903 45 35 Pentachlorotrifluoropropanes 2903 45 40 Tetrachlorotetrafluoropropanes 2903 45 45 Trichloropentafluoropropanes 2903 45 50 Dichlorohexafluoropropanes 2903 45 55 Chloroheptafluoropropanes Group III 2903 46 10 Bromochlorodifluoromethane 2903 46 20 Bromotrifluoromethane 2903 46 90 Dibromotetrafluoroethanes Group IV 2903 14 00 Carbon tetrachloride Group V 2903 19 10 1,1,1-Trichloroethane (methyl chloroform) Group VI 2903 39 11 Bromomethane (methyl bromide) Group VII 2903 49 30 Hydrobromofluoromethanes, -ethanes or -propanes Group VIII 2903 49 11 Chlorodifluoromethane (HCFC-22) 2903 49 15 1,1-Dichloro-1-fluoroethane (HCFC-141b) 2903 49 19 Other Hydrochlorofluoromethanes, -ethanes or -propanes (HCFCs) Group IX ex 2903 49 80 Bromochloromethane Mixtures 3824 71 00 Mixtures containing chlorofluorocarbons (CFCs), whether or not containing hydrochlorofluorocarbons (HCFCs), perfluorocarbons (PFCs) or hydrofluorocarbons (HFCs) 3824 72 00 Mixtures containing bromochlorodifluoromethane, bromotrifluoromethane or dibromo-tetrafluoroethanes 3824 73 00 Mixtures containing hydrobromofluorocarbons (HBFCs) 3824 74 00 Mixtures containing hydrochlorofluorocarbons (HCFCs), whether or not containing perfluorocarbons (PFCs) or hydrofluorocarbons (HFCs), but not containing chlorofluorocarbons (CFCs) 3824 75 00 Mixtures containing carbon tetrachloride 3824 76 00 Mixtures containing 1,1,1-trichloroethane (methyl chloroform) 3824 77 00 Mixtures containing bromomethane (methyl bromide) or bromochloromethane (1) An ex  before a code implies that also other substances than those referred to in the column Description  may fall under that subheading.